TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00230-CV


Dalisa, Inc. and Enchanted Rock Pictures, L.P., Appellant

v.

Lawren E. Bradford, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN002569, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellants have filed a motion for extension of time, requesting 120 days and stating
that they are in settlement negotiations with appellee and a third-party.  We will dismiss appellants'
motion and, on our own motion, abate the appeal for 120 days, until November 7, 2003.  The parties
are ordered to file a status report no later than October 31, 2003.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   July 11, 2003